Citation Nr: 1105670	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-36 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable disability rating for service-
connected pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision from the Department of 
Veterans' Affairs (VA) Regional Office (RO) above.  

The issues of entitlement to service connection for spinal 
kyphosis, chronic obstructive pulmonary disease, fibrosis, 
and lung scarring, claimed as secondary to service-
connected inactive pulmonary tuberculosis have been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  See July 2008 statement 
from the Veteran.  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran's 
service-connected PTB is inactive.  The Veteran has reported that 
he suffers from a chronic cough, sputum production, dyspnea on 
exertion, fatigue, and poor energy.  Pulmonary function tests 
(PFTs) have revealed a restrictive ventilatory defect.  The most 
competent, credible, and probative evidence of record regarding 
the Veteran's lung function consists of pulmonary function tests 
conducted in January 2005, April 2006, and March 2008.

2.  A January 2004 pulmonary function test reflects that the 
Veteran's service-connected inactive, moderately advanced 
pulmonary tuberculosis resulted in a forced expiratory volume in 
one second (FEV-1) of no less than 57 percent of the predicted 
value.

3.  An April 2006 pulmonary function test reflects that the 
Veteran's service-connected inactive, moderately advanced 
pulmonary tuberculosis resulted in a forced expiratory volume in 
one second (FEV-1) of no less than 81 percent of the predicted 
value.  

4.  A March 2008 pulmonary function test reflects that the 
Veteran's service-connected inactive, moderately advanced 
pulmonary tuberculosis resulted in a forced expiratory volume in 
one second (FEV-1) of no less than 78 percent of the predicted 
value.


CONCLUSIONS OF LAW

1.  Prior to April 11, 2006, the criteria for a 30 percent rating 
for service-connected inactive, moderately advanced pulmonary 
tuberculosis have been met.  38 U.S.C.A.  § 1151 (West 2002); 38 
C.F.R. § 4.96, 4.97, Diagnostic Codes 6731, 6840-6845 (2010).

2.  From April 11, 2006, the criteria for a 10 percent rating, 
but no higher, for service-connected inactive, moderately 
advanced pulmonary tuberculosis have been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 4.96, 4.97, Diagnostic Codes 6731, 
6840-6845 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2010).  In determining the level of impairment, 
the disability must be considered in the context of the entire 
recorded history, including service medical records.  38 C.F.R. 
§ 4.2.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, staged ratings may be assigned 
where the symptomatology warrants different ratings for distinct 
time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Entitlement to service connection for pulmonary tuberculosis, 
moderately advanced, active, was established in June 1969 and the 
RO assigned a 100 percent disability rating pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6702, effective March 1969.  The RO 
granted service connection for PTB on the basis of treatment 
records and a chest X-ray, dated April 1969, which showed the 
Veteran suffered from PTB that was active and moderately 
advanced.  

In January 1971, the RO issued a rating decision wherein the 
Veteran's disability rating for service-connected PTB was reduced 
to zero percent under DC 6726, effective December 1971.  The RO 
reduced the Veteran's disability rating based upon treatment 
records and a negative chest X-ray, dated December 1970, which 
showed the Veteran's PTB was now inactive.  

The Veteran submitted a timely notice of disagreement as to the 
January 1971 rating decision but the RO confirmed the previous 
decision in a November 1971 rating decision based upon evidence 
that showed the Veteran's PTB was, indeed, inactive.  The Veteran 
did not appeal the November 1971 rating decision and, thus, the 
January and November 1971 rating decisions became final.  
38 U.S.C.A. § 7105(c).  

In November 2003, the Veteran submitted an increased rating claim 
for service-connected PTB, which has been certified to the Board 
for adjudication.  The Board will proceed to evaluate whether a 
compensable disability rating is warranted for the Veteran's 
service-connected disability.  

At the outset, the Board notes that it appears the Veteran's 
service-connected PTB has been evaluated under the incorrect 
diagnostic code since service connection was initially 
established.  While the Board will discuss this issue, the 
incorrect coding of the Veteran's disability has not been 
prejudicial to the Veteran, as discussed below.  

The June 1969 rating decision reflects that the Veteran's initial 
100 percent rating was granted under DC 6702; however, the Board 
notes that the Veteran's service-connected PTB should have been 
initially evaluated under DC 6730.  Indeed, while DC 6702 
provides a rating for active, moderately advanced PTB, that 
diagnostic code is appropriate only for PTB for which entitlement 
was established on August 19, 1968.  On the other hand, for 
initial entitlement for PTB that was established after August 19, 
1968, active, moderately advanced PTB is evaluated under DC 6730.  

Regardless, a 100 percent rating is warranted for active PTB 
under both DCs 6702 and 6730 and, thus, there was no prejudice to 
the Veteran in assigning the incorrect diagnostic code.  However, 
the diagnostic codes provide different criteria for the 
disability rating assigned once the PTB disability becomes 
inactive.  In this case, the RO established that the Veteran's 
PTB became inactive on December 23, 1970.  In this regard, the 
Board notes that, while the initial rating was granted under DC 
6702, it appears that the RO correctly used the criteria of DC 
6730 in reducing the Veteran's disability rating to zero percent 
in January 1971, as the 100 percent rating was continued for only 
one year beyond the date on inactivity, as opposed to two years 
thereafter.  See 38 C.F.R. § 4.97, DCs 6702, 6731.  

In this context, the Board also notes that the January 1971 
rating decision (as well as the November 2004 rating decision, 
from which the current appeal arises) reflects that the zero 
percent rating assigned to the Veteran's PTB disability is 
granted under DC 6726; however, the Rating Schedule does not, and 
has not ever, continued a DC 6726.  

Despite the inaccuracies regarding the diagnostic codes used to 
evaluate the Veteran's PTB disability, it does not appear that 
the inaccuracies resulted in any prejudice to the Veteran, as 
noted, given that he was correctly afforded a 100 percent rating 
while his PTB was active and for one year after the date of 
inactivity.  In addition, it does not appear that, based upon the 
criteria of DC 6731, his PTB warranted a compensable rating prior 
to November 2003.  

When the Veteran filed his claim for an increased rating in 
November 2003, the rating criteria used to evaluate the 
respiratory system, including PTB, had been amended, effective 
October 7, 1996.  See 61 Fed. Reg. 46,720 (September 5, 1996).  
In this regard, the Board notes that information contained in 
rating decisions issued during the pendency of the Veteran's 
claim reflect that his PTB disability is currently rated 
noncompensable under DC 6723, which contains the rating criteria 
for inactive, moderately advanced PTB; however, that code is only 
applicable for PTB ratings that were established in August 1968.  
After reviewing the amended rating criteria, the Board finds that 
the Veteran's service-connected PTB is most appropriated 
evaluated under DC 6731 because he was not entitled to service 
connection for PTB until after August 1968 and the evidence dated 
from 1970 shows that his PTB is inactive.  See treatment records 
dated September 1971, March 2001, and June 2005; chest X-rays 
dated December 1999, July 2000, January 2001, January 2003, and 
April 2007.  

Under DC 6731 (2010), the residuals of chronic, inactive PTB are 
rated based on the specific findings, as interstitial lung 
disease, restrictive lung disease, or, when obstructive lung 
disease is the major residual, as chronic bronchitis (DC 6600).  
In addition, thoracoplsaty is rated as removal of ribs under DC 
5297.  

As noted, the pertinent evidence of record reflects that the 
Veteran's service-connected PTB is currently inactive.  However, 
the Veteran has reported that he suffers from a chronic cough, 
sputum production, dyspnea on exertion, fatigue, and poor energy.  
The Veteran has been afforded pulmonary function tests (PFTs) to 
evaluate his lung function, which have revealed a restrictive 
ventilatory defect.  See PFT results dated January 2004, April 
2006, and March 2008.  Given these findings, the Board finds that 
the Veteran's service-connected PTB should be rated by analogy as 
restrictive lung disease.  See 38 C.F.R. § 4.97, DC 6731.  

Restrictive lung disease is variously rated under diagnostic 
codes 6840 through 6845 using a General Formula, which provides 
the following: 

A 100 percent rating is assigned for findings that show FEV-1 
less than 40 percent of predicted value, or; the ratio of FEV-
1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation), or; 
cor pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory failure, 
or; requires outpatient oxygen therapy.

A 60 percent rating is assigned for FEV-1 of 40- to 55- percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 
40- to 55-percent predicted, or; maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).

A 30 percent rating is assigned for FEV-1 of 56- to 70- percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- 
to 65-percent predicted.

A 10 percent rating is assigned for FEV-1 of 71- to 80- percent 
predicted, or; FEV-1/FVC of 71 to 80 percent or; DLCO (SB) 66- to 
80-percent predicted.

See 38 C.F.R. § 4.97, Diagnostic Codes 6840-6845.

The evidentiary record contains three PFT reports that are 
considered the most competent, credible, and probative evidence 
as to the restrictive lung defect experienced by the Veteran.  
See PFT reports dated January 2004, April 2006, and March 2008.  
In making this finding, the Board notes that the PFTs conducted 
in January 2004 and April 2006 contained all findings evaluated 
under the general rating formula, e.g., FEV-1, FEV-1/FVC, and 
DLCO, including those findings as evaluated after use of a 
bronchodilator.  With respect to the post-bronchodilator 
findings, the Board notes that such findings are required when 
PFTs are done for disability evaluation purposes except when the 
results of the pre-bronchodilator PFTs are normal or when the 
examiner determines that the post-bronchodilator studies should 
not be done and states why.  See 38 C.F.R. § 4.96(d)(4).  

The Board notes that the March 2008 PFT report does not contain 
post-bronchodilator findings; however, these findings are 
considered competent, credible, and probative because the 
pulmonologist who evaluated the PFT results stated that post-
bronchodilator tests were not requested or expected to be 
requested, given that reactive airway disease would not be 
expected in evaluating PTB.  See March 2009 VA examination 
report.  Therefore, because the examiner who conducted the March 
2008 PFTs explained why post-bronchodilator testing was not 
necessary, those findings are considered probative evidence.  

The Board notes that the record contains a PFT report that is 
undated; however, those findings are not considered competent, 
credible, or probative because they do not contain a DLCO score, 
which is a finding considered by the general rating formula.  In 
addition, the Board notes that the findings of the undated PFT 
report are inconsistent with the other PFT reports included in 
the record.  In this regard, the values reported for FEV-1 and 
FEV1/FVC are significantly higher than the other values included 
in the record and, similarly, the findings of the undated report 
are interpreted to show an obstructive lung defect, which is not 
shown at any other examination included in the record.  
Therefore, the undated PFT report included in the record is not 
considered among the most probative evidence of record.  

In evaluating the most competent, credible, and probative PFT 
findings included in the record, the Board finds that a 30 
percent rating is warranted based upon the January 2004 PFT 
report.  Indeed, the January 2004 PFT report reflects that the 
Veteran's FEV-1 was 57% predicted following bronchodilator 
administration, which warrants a 30 percent rating under the 
general rating formula.  A higher rating is not warranted because 
the PFT reports do not contain findings which warrant a rating 
higher than 30 percent.  See 38 C.F.R. § 4.97, DCs 6840 to 6845; 
PFT repots dated January 2004, April 2006, and March 2008.  These 
reports outweigh any statements the Veteran may have regarding 
entitlement to a higher evaluation.  

However, based upon the findings of the PFT reports dated April 
2006 and March 2008, the Board finds that no more than a 10 
percent rating is warranted as of April 2006.  Indeed, the April 
2006 PFT report reflects that the Veteran demonstrated FEV-1 of 
81% predicted, which more nearly approximates the level of 
disability contemplated by the 10 percent rating under the 
general rating formula, i.e. FEV-1 of 71 to 80 percent predicted, 
and the April 2006 PFT report does not contain any other findings 
which would warrant a disability rating higher than 10 percent.  

Likewise, the Board notes that the March 2008 PFT report reflects 
that the Veteran manifested FEV-1 of 78% predicted, which 
warrants no more than a 10 percent rating under the general 
rating formula.  Therefore, the Board finds that, from April 11, 
2006, no more than a 10 percent rating is warranted under DC 
6845.  

In summary, the Board finds that, based on the foregoing reasons 
and bases, the disability ratings assigned in this decision 
adequately reflect the clinically established impairment 
experienced by the Veteran, as reflected by the most competent, 
credible, and probative evidence of record.  Indeed, the 
preponderance of the evidence supports the grant of a 30 percent 
rating for service-connected PTB under the general rating formula 
for restrictive lung disease but no more than a 10 percent 
rating, as of April 11, 2006.  In rendering this decision, all 
reasonable doubt has been resolved in favor of the Veteran.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2003 that fully addressed 
all required notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  The 
RO also sent the Veteran a letter in April 2007 informing him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained VA 
outpatient treatment records dated from 2000 to 2005, and the 
Veteran was afforded VA examination reports dated January 2004, 
April 2007, March 2008, and March 2009.  Significantly, it 
appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of this claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Prior to April 11, 2006, a 30 percent rating for service-
connected inactive, moderately advanced pulmonary tuberculosis is 
granted.  

From April 11, 2006, a 10 percent rating, but no higher, is 
granted for service-connected inactive, moderately advanced 
pulmonary tuberculosis.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


